Citation Nr: 1010673	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for acquired 
psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for acne, claimed as 
chloracne.

5.  Evaluation of gunshot wound residuals, to include 
amputation of the left little finger with scar palmar surface 
of the left ring finger, currently evaluated as 20 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a hearing at the 
local VA office.  Such hearing was scheduled, but the Veteran 
did not report.  Additionally, although a hearing was 
requested by the Veteran and through his representative more 
recently, the most recent correspondence from the Veteran 
dated December 31, 2009 indicates that the Veteran does not 
wish to appear at a hearing.  

As indicated above, in the rating decision on appeal, the RO 
addressed the merits of the Veteran's claim for service 
connection for PTSD.   However, regardless of the RO's 
actions, given the September 1997 denial of the claim for 
service connection for PTSD, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question 
of whether new and material evidence has been received to 
reopen the claim for service connection.  This matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

As the Board must first decide whether new and material 
evidence to reopen the claim has been received, and then-
given the Board's favorable decision n the request to 
reopen-whether the claim for service connection, on the 
merits, may be granted, the Board has recharacterized the 
appeal as encompassing the two matters set forth on the 
preceding page.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a written statement received from the Veteran in 
November 2007, he withdrew his appeals concerning entitlement 
to service connection for acne, claimed as chloracne, and 
entitlement to a disability rating in excess of 20 percent 
for his left finger disability.

2.  In a September 1997 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  Although 
notified of this decision later that same month, the Veteran 
did not appeal. 

3.  The evidence received since the September 1997 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim. 

4.  The Veteran does not have a valid diagnosis of PTSD based 
upon a corroborated in-service stressor.

5.  The Veteran has not been diagnosed with an acquired 
psychiatric disorder other than PTSD that is related to his 
active service, or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals of 
entitlement to service connection for acne, claimed as 
chloracne, and an increased rating for gunshot wound 
residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The September 1997 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009). 
 
3.  As evidence received since the September 1997 denial is 
new and material, the requirements for reopening the claim 
for service connection for PTSD are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).

4.  The criteria for establishing service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

5.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a).

In September 2006, the Veteran submitted a VA Form 9 
perfecting his appeals as to the issues of entitlement to 
service connection for acne, claimed as chloracne, and an 
increased rating for gunshot wound residuals, as identified 
in the August 2006 statement of the case.  

In November 2007, VA received a written statement from the 
Veteran, wherein he stated that he wished only to contest the 
denial of his claim for PTSD.  The Board finds that the 
Veteran's statement indicating his intention to contest only 
the decision regarding the PTSD claim to amount to the 
withdrawal of his claims for service connection for acne, 
claimed as chloracne, and an increased rating for gunshot 
wound residuals.

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for acne, claimed as 
chloracne, and an increased rating for gunshot wound 
residuals, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to service connection 
for acne, claimed as chloracne, and an increased rating for 
gunshot wound residuals, are dismissed.

I.  Notice & Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in letters dated in September 2005 and December 
2005 prior to the rating decision on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006, prior to the rating decision on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, examination reports, the Veteran's contentions, 
Social Security records and private medical records.  

The Board notes that the Veteran's personnel file has not 
been obtained by the RO in the context of his claim for 
service connection for PTSD.  However, in this case the 
Veteran's stressor is conceded.  Thus, the Board finds there 
to be no prejudice to the Veteran in not obtaining such 
records. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD the Board 
finds that no further discussion of VCAA compliance is 
warranted at this time with regards to this issue.

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The RO denied a claim for service connection for PTSD in a 
September 1997 rating decision.  The Veteran was notified of 
the decision that same month.  He did not appeal.  Thus, the 
September 1997 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2009).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the September 1997 
decision included service treatment records.  In this regard, 
the Veteran did not submit any evidence to support his claim 
and he did not attend scheduled VA examinations, and the 
claim accordingly was denied.

Evidence added to the record since the September 1997 rating 
decision consists of  material from a private physician 
demonstrating a diagnosis of PTSD; Social Security 
Administration material; reports of VA examinations; VA 
records; Vet Center records; and the Veteran's many 
contentions.  

Thus, the additionally received evidence, by itself or when 
considered in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating his claim, as it demonstrates a 
diagnosis of PTSD.  Therefore, the Board finds that new and 
material evidence has been received and the claim for service 
connection for PTSD is reopened.  

As the Board has determined that new and material evidence 
with respect to the claim for service connection for PTSD has 
been received, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the March 2006 
rating decision on appeal, the RO's denial included a 
decision on the merits.  The statement of the case also 
provided the Veteran with the laws and regulations pertaining 
to consideration of the claim on the merits.  Additionally, 
the discussion in the rating decision, statement of the case, 
and supplemental statement of the case considered the 
appellant's claim on the merits.  Also, the Veteran has 
provided arguments addressing his claim on the merits.  The 
Board therefore finds that, given that the RO addressed the 
merits of the claim and the Veteran had adequate notice of 
the applicable regulations, he would not be prejudiced by the 
Board's review of the merits of the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes at the outset that the Veteran claimed 
service connection for PTSD and attempted to withdraw his 
claim for depression.  In regard to depression, the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly considered 
entitlement to service connection for any acquired 
psychiatric disorder, however diagnosed, as well as the claim 
for  PTSD which the Veteran wanted to continue in appellate 
status.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy," as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If VA determines that a veteran engaged in combat 
with the enemy and an alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, 9 Vet. App. at 166.  Furthermore, an 
opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).  

The Board notes at the outset that the Veteran's stressor is 
conceded as he received an injury during Vietnam service; 
albeit one which was self-inflicted.  The Board observes that 
a record of proceedings from the Army Board of Correction of 
Military Records indicates that the Veteran's DD 214 was 
corrected to reflect a Combat Infantry Badge as he received a 
Purple Heart while assigned to an infantry unit.

The Veteran's service treatment records indicate that the 
Veteran shot himself accidentally with his M-16 during 
January 1969 while serving in Vietnam.  He had a traumatic 
laceration of the left hand little finger and a laceration 
with fracture of the left hand ring finger.  There was no 
artery or wound involvement in either location.  There is no 
indication of a psychiatric disorder in the Veteran's service 
treatment records.  Additionally, the Veteran's March 1970 
discharge medical history indicates that the had never had 
nervous trouble of any sort and had no depression or frequent 
worry.  The Veteran also indicated that he had no frequent or 
terrifying nightmares and had never attempted suicide.  The 
report of medical examination at discharge indicates that the 
Veteran had no psychiatric abnormalities.

A July 1970 VA examination indicates that the Veteran had no 
disorders of the nervous system to include psychiatric or 
personality disorders.  

The Veteran's records from a Vet Center indicate that he was 
seen from 1991 to 2009.  Records from 1991 to 1994 
consistently indicate that the Veteran was not describing 
symptoms consistent with PTSD and did not have any 
psychiatric issues.  However, records dating from 2007 to 
2009 relate a very different picture of the Veteran.  During 
this time period, the Veteran received individual counseling 
by the same person at the Vet Center on a weekly basis.  A 
March 2008 treatment record indicates that the Counselor was 
beginning to evaluate the Veteran's motivation for treatment.  
An April 2008 treatment note indicates that the Veteran had a 
past diagnosis of schizophrenia and had possible delusions 
related to his "war stories".  A May 2008 treatment note 
indicates that the Veteran stated that (VA) compensation 
would end all of his problems.  The Counselor related that he 
suspected an intentional motivation from the Veteran and 
would continue to evaluate his honesty.  An additional May 
2008 treatment note indicates that the Veteran had previously 
fabricated a story about a priest coming to his house.  The 
Counselor indicated that the Veteran should be evaluated for 
a psychotic disorder or an anti-social disorder.  Another May 
2008 treatment note indicates that the Veteran appeared to be 
manipulating his treatment at the VA and at the Vet Center; 
with malingering suspected; rule out a psychological 
disorder.  A May 2008 treatment note from the next week 
indicates that the Veteran was either malingering or his 
psychological impairment was so extreme that he was 
delusional.  The final May 2008 treatment note indicates that 
the Counselor believed the Veteran was a malingerer and 
opined that the Veteran's past drug addiction had caused a 
severe personality disorder.  

A June 2008 letter from the Veteran's Counselor to the RO 
indicates that the Veteran's had symptoms of PTSD upon 
initial presentation and that the Veteran symptoms and 
reactions were found to be unusually extreme.  A June 2008 
treatment note indicates that the Veteran appeared to either 
be malingering or extremely exaggerating.  Another June 2008 
treatment note indicates that the Veteran met the criteria 
for a malingerer and was reporting hallucinations of his 
parents.  The Counselor additionally indicated that the 
Veteran was not forthright so a proper diagnosis could not be 
made.  Treatment records dated July 2008 continue to indicate 
that the Veteran was malingering.  

A September 2008 treatment note states that the Veteran told 
the Counselor a story about being a Prisoner of War inside 
Cambodia for 36 hours until he was rescued by his company; 
indicating that he was beaten and confined in a wooden box.  
Treatment notes from October 2008 indicated that the 
Counselor assessed the Veteran as having anti-social 
personality disorder, malingering or a substance induced 
disorder likely.  A November 2008 treatment note indicates 
that the Veteran's diagnosis was unclear as his drug 
addiction clouded his actions and honesty.  A January 2009 
treatment note indicates that the Veteran signed a release so 
that Vet Center records could be released to the RO for 
further adjudication of his claim.  The Vet Center Counselor 
submitted an additional letter to the RO dated January 2009 
indicating that he concurred with the private psychologist's 
April 2006 evaluation (described below) concerning relevant 
diagnoses and that he did not take into account any disorder 
as a result of the Veteran's prolonged marijuana use, in 
remission since 2005.  There is additional treatment reports 
through April 2009 which indicate that the Veteran claimed 
symptoms of flashbacks and other information concerning the 
Veteran's personal life.  After the release was signed, the 
Counselor no longer commented in treatment notes on the 
Veteran's mental status or possible motivations.

The Veteran's VA treatment records reflect a March 2005 note 
from a Nurse Practitioner which demonstrates an assessment of 
PTSD, which the Veteran did not want to explore at that time.  
In a June 2005 treatment note by a Social Worker, the Veteran 
was given a diagnosis of adjustment disorder with mixed 
anxiety and depressed mood, rule out PTSD-chronic.  

The Veteran was afforded a VA examination during January 
2006.  The examiner reviewed the claims file and indicated 
that he reviewed the Veteran's service treatment records.  
The Veteran described various stressors to include a version 
of the events concerning his left hand accident.  The Veteran 
indicated that he was in combat at the time, carrying a 60-
caliber machine gun during a skirmish.  The Veteran indicated 
that he was firing behind a tree, he lost his finger and the 
guy beside him was also injured.  He indicated that he 
experienced a concussion from a grenade and that he was 
carried out.  He also stated that he could hear his buddies 
calling for him as they were bayoneted; indicating that 
everyone else in his squad was killed except for himself.  
The examiner indicated that the veracity of the Veteran's 
description of his history was questionable as his service 
treatment records clearly indicate that he shot himself 
accidentally.  The Veteran claimed his symptoms included 
nightmares; sleep problems; intrusive thoughts; a 
hyperstartle response; and trust issues.  The examiner 
indicated that, after extensive psychometric testing to 
include the Mississippi scale for combat veterans and the 
Beck Depression Inventory, the Veteran's description of his 
symptoms were not consistent with a diagnoses of PTSD.  The 
examiner stated that the Veteran had some mild depressive 
symptoms which did not reach the level of severity that 
treatment was required.  

The Veteran's Axis I diagnosis was adjustment disorder with 
mixed anxiety and depressed mood, not related to Vietnam, and 
an Axis IV diagnosis of unemployment for the past year and 
financial strain.   

Records obtained from the Social Security Administration show 
that the Veteran underwent psychiatric examination in 
February 2006 in the context of a claim for Social Security 
disability benefits.  As a result of the examination, the 
examiner determined that the Veteran exhibited no mental 
health disorder at that time, and assigned a GAF score of 78.  
The Veteran reported to the examiner that he had never been 
treated for a psychiatric problem.  A handwritten note 
addended to the typewritten report of examination, presumably 
written by the examiner, shows that the Veteran reportedly 
had a history of PTSD symptoms which were not evident or even 
reported during the examination.  The Board notes in this 
regard that the examiner had the Veteran's VA records at the 
time of the examination and referenced them repeatedly, 
insofar as noting that the Veteran's statements were 
inconsistent with the information contained in the records 
concerning past treatment.  The Veteran's inconsistency in 
reporting his past psychiatric treatment is significant, in 
that he had undergone VA examination a month prior to being 
examined by the Social Security Administration, at which time 
he in contrast reported a significant history of in-service 
stressors with a litany of PTSD symptoms.

Private treatment records reflect that the Veteran underwent 
psychological counseling for several months during 2006.  In 
a written summary dated in April 2006, submitted in support 
of the Veteran's claim for Social Security disability 
benefits, the private psychologist indicated that the Veteran 
reported that he had sustained combat-related gunshot and 
shrapnel wounds to his chest, back, and face, and that his 
left pinky had been amputated during service.  The Veteran 
additionally told the psychologist that he had been exposed 
to Agent Orange and had been diagnosed with damage to his 
central nervous system and kidneys.  The psychologist 
determined that the Veteran reported symptoms consistent with 
PTSD.  The Veteran stated that he had tried to commit suicide 
four times and frequently experienced suicidal ideation.  As 
a result of his counseling sessions, the psychologist 
diagnosed the Veteran with PTSD, major depressive disorder, 
and panic disorder with agoraphobia.  

The Veteran was afforded an additional VA examination in 
March 2008.  The examiner indicated that he interviewed the 
Veteran for approximately 90 minutes and he reviewed the 
claims file to include the independent psychological 
examination dated in April 2006.  The examiner noted that 
various psychological testing had been administered by the 
private psychologist in reaching the diagnosis of PTSD, but 
that none of that testing was commonly used to assist in the 
diagnosis of PTSD.  The examiner also indicated that it was 
unclear from the report how much of the Veteran's military 
history had been assessed.  

At the time of the March 2008 VA examination, the Veteran was 
encouraged to complete a battery of psychological tests, in 
effort to determine whether a diagnosis of PTSD was in fact 
appropriate.  Upon the suggestion of such testing, however, 
the Veteran promptly developed symptoms which the Veteran 
referred to as being a panic attack.  The Board notes that 
the suggested psychological testing was the same as that 
administered during his previous VA examination, which was 
reviewed by the March 2008 examiner.  The Veteran complained 
of chest pains and began to sob.  The examiner indicated that 
the Veteran attempted to feign having a flashback from 
Vietnam.  The examiner stated that the Veteran's symptoms 
were less intense after five minutes of his wife's consoling 
him, and then increased for ten minutes after the examiner 
again discussed completing the paperwork for the examination; 
the Veteran then stated that he wanted to go home.  The 
examiner indicated that the Veteran's symptoms were not 
consistent with either a panic attack or a flashback and it 
appeared he was trying to avoid completing the psychological 
tests.  The examiner reasoned that the Veteran had no 
symptoms of panic during any part of the examination, even 
while discussing his stressors, with the exception of the 
point at which the psychological tests were to be 
administered.  

With regard to the Veteran's reported PTSD stressors, the 
examiner noted that the Veteran's stressors were inconsistent 
with those reported during his previous VA examination.  For 
example, at the time of the first VA examination, the Veteran 
stated that no one in his squad had ever died, the camp at 
which he had been stationed had never been overrun, and that 
none of his buddies in Vietnam had died.  At the time of the 
first examination, the Veteran stated that he had been hit 
with shrapnel in the face and chest during Vietnam and that 
he could have left Vietnam at that point due to his injuries.  
During the second VA examination, the Veteran indicated that 
he was treated in the rear for a day for shrapnel wounds and 
that he did not have an opportunity to leave his squad.  The 
Board notes that there are indications in the Veteran's 
service treatment records that he suffered from shrapnel 
wounds.  At the time of the second examination, the Veteran 
also indicated that he had befriended a young Vietnamese girl 
and had seen her shot by a platoon leader of another platoon; 
the Veteran did not report this during his first VA 
examination.  The examiner also indicated that the Veteran 
reported that he enjoyed killing Vietnamese people during his 
time there.  The examiner indicated that, per review of the 
Veteran's claims file, it did not appear that the Veteran 
engaged in such activities while in Vietnam.  

Concerning the Veteran's mental status examination, the 
examiner indicated that the Veteran appeared to be feigning 
to have difficulties with mental status, to include 
indicating that he did not know any presidents except for 
Kennedy, that he acted disoriented in the waiting area but he 
was oriented in the examiner's office, and that he did not 
know the correct month or date.  The examiner felt that the 
Veteran's responses to mental status examination questions 
were well below what would have been expected after reviewing 
the Veteran's written statements in the claims file and the 
responses in the Veteran's previous VA examination, which all 
appeared to be cogent.  The examiner also indicated that the 
Veteran stated that he had attempted suicide on four 
different occasions, but when queried further, it was clear 
that he had never made such an attempt.  To conclude, the 
examiner determined that despite having been diagnosed with 
PTSD, the Veteran did not have and had never had symptoms 
consistent with PTSD.  The examiner opined that, at best, the 
Veteran appeared to be presenting with symptoms consistent 
with a depressive disorder not otherwise specified.  

As a result of the above, the Veteran was given Axis I 
diagnoses of depressive disorder, not otherwise specified, 
not secondary to military experiences; malingering symptoms 
of PTSD; and cannabis dependence in reported full sustained 
remission; and an Axis II diagnosis of antisocial personality 
disorder.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board acknowledges that there are medical opinions both 
for and against the Veteran's claim for PTSD.  For the 
reasons that follow, the Board finds that the opinion from 
the VA examiner is entitled to more probative weight than 
that from the private practitioner or from the VA Nurse 
Practitioner.  Initially, the Board notes that the VA 
examiner had the entire claims file to review, to include the 
private treatment records as well as the records concerning 
the Veteran's claimed stressor.  In this case, review of the 
claims file was of particular importance due to the variance 
in the Veteran's story from the objective evidence of record.  

The Veteran's service treatment records show that he shot 
himself in the hand with an M-16.  In the course of pursuing 
his claim for service connection for PTSD, the Veteran 
reported, at various times, that he was a prisoner of war 
held in Cambodia, that his hand was shot during intense 
combat, and that he had tried to commit suicide on several 
occasions.  These contentions are not substantiated by the 
objective evidence of record, and serve to diminish the 
credibility of the Veteran's statements, not only with regard 
to the incurrence of the gunshot wound, but his in-service 
experiences and psychiatric symptoms in general.  The 
inconsistency of his statements demonstrates an intent to 
exaggerate his experiences for the purpose of gaining VA 
disability benefits, and this assessment is consistent with 
the Vet Center counselor's assessment that the Veteran was 
malingering and seeking monetary gain.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Because the private 
psychologist's April 2006 opinion was based upon statements 
the Board has determined are of limited credibility, the 
Board must, necessarily, conclude that the opinion is of 
limited probative value.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(holding that the Board may reject a medical opinion only if 
the Board rejects the statements upon which the opinion was 
based as lacking credibility). 

The Board accordingly gives greater weight to the VA 
examiners and the Vet Center counselor concerning their 
assessments that the Veteran was not truthful about not only 
what occurred while in-service but also his PTSD 
symptomatology.  The Board finds the Vet Center counselor's 
entries in the treatment log indicating that the Veteran was 
manipulating the system in order to receive additional 
compensation and malingering to be especially probative.  The 
Vet Center counselor saw the Veteran weekly for months and 
had insight into the Veteran's motivations and ongoing 
behavior.  The Board acknowledges that the Vet Center 
counselor submitted a statement to the RO indicating that he 
concurred with the private psychologist's analysis of the 
Veteran's diagnoses; however, this is in stark contrast to 
the counselor's treatment notes which indicate that he could 
not arrive at a diagnosis for the Veteran due to his 
dishonesty and the affect of his drug addiction on his 
behavior, and there is no indication within the treatment 
records demonstrating what might have changed the counselor's 
assessment.  The Board additionally finds it significant that 
the counselor did not submit the letter out of his own 
volition, but rather only at the behest of the Veteran.

The Board notes that the Veteran submitted a statement dated 
November 2009 pointing out inconsistencies in the latest 
statement of the case and proclaiming that at no time had he 
ever exaggerated his experiences in Vietnam.  However, as 
discussed above, the Veteran's stressor statements have been 
grossly inconsistent throughout the pendency of the appeal.  
The Board finds that the Veteran's statements have been 
inaccurate when compared to the objective evidence of record 
and when comparing his statements to different examiners at 
different times.  Thus, the Board reiterates the conclusion 
that the Veteran has not provided credible testimony in 
support of his claim.

Additionally, the VA examiners addressed the DSM-IV criteria 
in detail and provided explanations as to why the Veteran's 
symptoms did not comport with the DSM-IV criteria for a PTSD 
diagnosis.  The Board notes in this regard that the Nurse 
Practitioner did not use DSM-IV criteria and did not include 
any reasoning for her diagnosis.  The second VA examiner's 
report provided greater detail and rationale than the private 
opinion, addressed all DSM-IV criteria, and addressed the 
problems with the methodology employed by the private 
examiner.  Moreover, the VA examiner conducted appropriate 
psychological testing to assist in arriving at a diagnosis, 
whereas the private psychologist apparently arrived at the 
PTSD diagnosis using testing not commonly used for diagnosis 
PTSD.  Thus, greater probative weight has been assigned to 
the VA examiner's opinion that the Veteran does not meet the 
DSM-IV criteria for a diagnosis of PTSD, but rather from 
depressive disorder not otherwise specified, malingering 
symptoms of PTSD and an Axis II diagnosis of antisocial 
personality disorder.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
alleged PTSD.  Thus, service connection for PTSD is not 
warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

With regard to the Veteran's claim for service connection for 
depression, adjudicated in this decision as entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD, the Board finds that there is no probative 
evidence demonstrating that the Veteran has any acquired 
psychiatric disorder related to active service.  In this 
regard, the Board notes that the Veteran's service treatment 
records are void for any suggestion of psychiatric problems.  
Additionally, records from 1970 and as recently as 1991 
indicate that the Veteran did not have any type of or 
complaint concerning his psychiatric health.  In fact, there 
is no record of a psychiatric problem until 2005, more than 
twenty-five years post-service.

The Board has considered the Veteran's assertions regarding 
the incurrence of his alleged psychiatric disorders, 
including PTSD.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  While laypersons are competent to relate 
symptoms and observations, for the reasons given above, the 
Board finds that such statements regarding the incurrence of 
the alleged disabilities and the associated symptoms are not 
credible.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for an acquired psychiatric disorder to 
include PTSD.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

The appeals concerning the issues of entitlement to service 
connection for acne, claimed as chloracne, and an increased 
rating for gunshot wound residuals are dismissed without 
prejudice.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  To that 
extent only, the claim is allowed.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.





REMAND

In a statement received in April 2006, the Veteran disagreed 
with the denial of his claim for a TDIU rating in the March 
2006 rating decision.  The Veteran has not been issued a 
statement of the case on that issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative 
a statement of the case on the issue of 
entitlement to a TDIU rating.  Inform 
him of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


